700 S.E.2d 746 (2010)
BOWLES AUTOMOTIVE, INC.
v.
NORTH CAROLINA DIVISION OF MOTOR VEHICLES.
No. 164P10.
Supreme Court of North Carolina.
August 26, 2010.
Neil Dalton, Special Deputy Attorney General, for NC Department of Motor Vehicles.
Melaine Hamilton, for Bowles Automotive, Inc.
Prior report: ___ N.C.App. ___, 690 S.E.2d 728.

ORDER
Upon consideration of the petition filed on the 14th of April 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."